 
 
I 
108th CONGRESS 2d Session 
H. R. 5351 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Ms. Watson introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To establish the Office of Intellectual Property and Competition Policy in the Department of State. 
 
 
1.Short titleThis Act may be cited as the Office of Intellectual Property and Competition Policy Act of 2004.   
2.Establishment of Office of Intellectual Property and Competition Policy in the Department of State 
(a)EstablishmentThe State Department Basic Authorities Act of 1956 is amended by inserting after section 58 (22 U.S.C. 2730) the following new section: 
 
59.Office of Intellectual Property and Competition Policy 
(a)Establishment 
(1)In generalThere is hereby established in the Department of State an Office of Intellectual Property and Competition Policy (in this section referred to as the Office). 
(2)TransferNot later than 180 days after the date of the enactment of the Office of Intellectual Property and Competition Policy Act of 2004, the Secretary of State shall transfer to the Office all functions (including the personnel, assets, and obligations held by or available in connection with such functions) of the Intellectual Property and Competition Policy (IPC) Division of the Bureau of Economic and Business Affairs of the Department of State. 
(b)DutiesThe Office shall have primary responsibility within the Department of State— 
(1)to develop and implement policies to promote effective intellectual property rights protection worldwide in close cooperation with other United States Government agencies, including the Department of Commerce, the United States Patent and Trademark Office, the Register of Copyrights, and the Office of the United States Trade Representative, and with United States embassies and missions in foreign countries; and 
(2)to provide technical assistance to foreign countries to implement the policies referred to in paragraph (1). 
(c)Head of Office 
(1)In generalExcept as provided in paragraph (2), the Office shall be headed by a Deputy Assistant Secretary of State for Intellectual Property and Competition Policy, to be appointed by the President, by and with the advice and consent of the Senate. 
(2)Continued service of head of divisionThe individual serving in the position of head of the Intellectual Property and Competition Policy Division on the day before the date of the enactment of the Office of Intellectual Property and Competition Policy Act of 2004 may serve as the Deputy Assistant Secretary at the pleasure of the President after the date of the enactment of such Act.  
(d)Additional staffThe Deputy Assistant Secretary may appoint and fix the pay of additional personnel as the Deputy Assistant Secretary considers appropriate, including personnel to carry out matters relating to technical assistance provided to foreign countries pursuant to subsection (b)(2). . 
(b)Rate of Pay of Deputy Assistant Secretary of State for Intellectual Property and Competition PolicySection 5315 of title 5, United States Code, is amended by adding at the end the following: 
Deputy Assistant Secretary of State for Intellectual Property and Competition Policy. . 
 
